DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	This Office Action fully acknowledges Applicant’s remarks filed on April 28th, 2021.  Claims 16-22 and 25-30 are pending.  Claims 1-15, 23, and 24 are canceled.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 16-18 and 21, 22, 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaylor et al. (US 2006/0160245), hereafter Kaylor, in view of Isacson (US 2006/0078890), hereafter Isacson, Gustafson et al. (USPN 5,413,939), hereafter Gustafson, and Aravanis et al. (US 2005/0083522), hereafter Aravanis.
Kaylor discloses a device for use in detection of binding affinities (abstract).  With regard to claim 16 and 28, Kaylor discloses that the device (and providing and application thereof, as in the method of claim 28) includes a binder printed onto a substrate (receptor molecules that are capable of binding with the target molecule, as seen in pars. [0025-0027,0095,0099], for example), devoid of a waveguide, in a defined pattern such that the binder-printed film does not diffract EM radiation when the EM radiation is reflected off of or transmitted through the binder-printed film but diffracts EM radiation after the binder-printed film is exposed to the analyte and the analyte has bound, reacted or otherwise associated with the binder, as well as alternative 
With regard to claim 16, Kaylor does not specifically disclose that the curved lines of receptor molecules are arranged only as geometrically defined by the equation as recited therein, and does not specifically disclose the laser light source and the optical detector being arranged in a common plane parallel to the surface of the substrate.

Isacson discloses the detection of biomolecules, and discloses that the probes are patterned in shapes such as ellipses (abstract, par. [0075], for example).
Gustafson discloses a bind assay system for measuring analytes bound to an active receptor (abstract).  Gustafson discloses that the substrate 100 may include a beam stop provided therein by way of anti-reflection coating 102,108, and such arrangement provides to save space and have the biosensor less sensitive to vibration (line 53, col. 12 – line 10, col. 13; fig. 8, for example).
Aravanis discloses a multilens optical assembly for a diagnostic device (abstract).  Aravanis discloses an in-plane format in which the LED source 66 and photodetector(s) 68/70 are provided in a common plane, mounted to the base support 64 and parallel to the substrate supporting the sample holder/sample handling device (and such as a strip coated with solid-state chemicals that tag certain analytes with antibodies) (pars. [0012,0043-0045], figs. 1-6, for example).  Aravanis further discloses an embodiment in figures 7A&B with a support plate 140 supporting an LED source and photodetectors in a common plane and parallel to the substrate supporting the sample holder 152 (pars. [0063-0065], figs. 7A&B, for example)
It would have been obvious to one of ordinary skill in the art to modify Kaylor to include a beam stop as an anti-reflective section at the planar surface of the substrate such as taught by Gustafson in order to provide a biosensor arrangement which provides to save space and be less sensitive to vibrations.

Further, there is nothing to show a criticality or unexpected results with respect to the claimed elliptical shapings described by the equation of the claims relative to prior art other elliptical shapings.
Examiner further notes that the equation describes ellipses (see Applicant’s remarks page 10, filed on October 10th, 2018), and wherein the present claims do not require a particular choosing of the variables of a predetermined vacuum wavelength, refractive index of the substrate, particular distance for the beam generation and detection location, wherein the device of Kaylor in view of Isacson provides a commensurately-structured device that is fully capable of being used with given values for these variables and wherein Isacson provides that it is known to provide receptor moelcules in elliptical shapes, which corresponds with the present equation in as much as presently recited and required herein.
Lastly, it would have been obvious to one of ordinary skill in the art to modify Kaylor to have the light source and optical detector being arranged in a common plane parallel to the surface of the substrate such as taught by Aravanis in order to provide an obvious, alternative arrangement, likewise avoiding interfering light signals at the detector coming from the light source itself, and in a similar and integrated optical .


Claims 19, 28, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaylor in view of Isacson and Gustafson and Aravanis as applied to claims 16-18, 21, 22, and 25-29 and in further view of Hoffman-La Roche (EP 2618130 A1).
Kaylor/Isacson/Gustafson does not specifically disclose that the beam stop is a non-transparent section, as in claim 19.
Hoffman-La Roche discloses a device for use in detecting binding affinities, which includes a non-transparent beam stop 11 arranged on or  within the substrate 3 (par. [0027], fig. 1, for example).
It would have been obvious to one of ordinary skill in the art to modify Kaylor/Isacson/Gustafson to include the beam stop mask as a non-transparent section on or within the substrate such as taught by Hoffman-La Roche in order to provide for an integrated embodiment which affords a reduction of size and further ease of portability to the device.

Claims 20, 28, 29 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaylor in view of Isacson, Gustafson, Aravanis and Hoffman-La Roche as applied to claim 19 above, and further in view of Hurley (USPN 5,061,076).
Kaylor/Isacson/Gustafson/Hoffman-La Roche does not specifically disclose that the beam stop comprises a deflector body having a curved outer surface, as in claim 20.

It would have been obvious to one of ordinary skill in the art to modify Kaylor/Isacson/Gustafson/Hoffman-La Roche to include a beam stop having a deflector body having a curved outer surface such as taught by Hurley in order to provide an obvious, alternative shaping to the beam stop on or within the substrate as provided by Hoffman-La Roche in which such curved outer surface would likewise provide a reasonable expectation of success in the device of Kaylor/Hoffman-La Roche in blocking the non-diffracted portions of the incident light beam so as to carry out successful analysis of the binding assays as likewise desired by Kaylor/Hoffman-La Roche.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaylor in view of Isacson, Gustafson, and Aravanis as applied to claims 16-18, 21, 22, and 25-29 and in further view of Nicoli et al. (USPN 4,647,544), hereafter Nicoli.
Kaylor/Isacson/Gustafson does not specifically disclose applying a plurality of complementary binder molecules to the planar surface of the substrate wherein the complementary binder molecules comprise a scattering enhancer, as recited in claim 30.

It would have been obvious to one of ordinary skill in the art to modify Kaylor/ Isacson /Gustafson to include a plurality of complementary binder molecules to the planar surface of the substrate, wherein the complementary binder molecules comprise a scattering enhancer such as taught by Nicoli in order to provide for more readily and reliably detecting the binding assay of the target analyte(s) wherein the scattering is enhanced so as to be more readily discerned where otherwise, a weak result may be more difficult to discern.










Response to Arguments
	Applicant's arguments filed April 28th, 2021 have been fully considered but they are not persuasive.

With regards to claims 16-18 and 21, 22, and 25-29 under 35 USC 103 as being unpatentable over Kaylor in view of Isacson and Gustafson, Applicant traverses the rejection.
	Applicant asserts that it would have not been obvious to modify Kaylor to have receptor molecules arranged only along adjacently curved elliptical lines.
	Applicant’s arguments toward the determination of the various parameters before manufacturing the device are not persuasive and not commensurate in scope with the claims.  The present claims are drawn to a device and do not require particular manufacturing processes, nor do they require the particular choosing and determining of the various parameters therein and subsequently manufacturing the device coincident therewith.  
	Applicant has failed to provide a structural distinction between the prior art and that of the claims.
	As discussed above, the cited prior art of record remains to disclose all of the positively claimed structural elements provide commensurately as claimed and including those predetermined elements as claimed.
	Applicant further asserts that Isacson does not disclose a plurality of adjacently arranged curved lines.  Examiner asserts that Isacson has not been explicitly relied upon for such teaching of the receptor material being provided along a plurality of lines, 


As previously discussed, Examiner notes that the equation describes ellipses and wherein the present claims do not require a particular choosing of the variables of a predetermined vacuum wavelength, refractive index of the substrate, particular distance for the beam generation and detection location, wherein the device of Kaylor in view of Isacson provides a commensurately-structured device that is fully capable of being used with given values for these variables and wherein Isacson provides that it is known to provide receptor molecules in elliptical shapes, which corresponds with the present equation in as much as presently recited and required herein.

Applicant asserts that a demonstration of a criticality of the elliptical shapings defined by the equation has been shown.  Examiner asserts that no evidence has been provided.
Applicant has failed to provide evidence which provides to show a criticality with respect to the ellipses defined by the equation as compared to other elliptical shapings 

Further, the discussion to the processes of manufacturing the substrate such that the receptor molecules are arranged on the elliptical lines and nowhere else is not commensurate in scope with the claims as the claims are drawn to a device, wherein such processes and manufacturing are not necessitated by the claims, and further, such processes are not attributed patentable weight within the device claims.
As discussed above, the cited prior art provides all of the positively claimed structural elements of the device and such elements are fully capable of being used with such values for these variables.  
Further, within the arrangement of such structural elements,  the light source of the prior art is commensurately provided and capable of providing a beam of coherent light of a predetermined wavelength, and provides an optical detector arranged a predetermined beam detection location, as amended, commensurately in as much as claimed, wherein it is further noted that such recitation is drawn to various processes not necessitated in the claims and not given patentable weight.  Further, it is noted that discussion to the particular diffracted portions and focusing are not particularly provided for and drawn to processes not afforded patentable weight in the claims.  It remains that the cited prior art provides to disclose all of the positively recited structural elements, capable of functioning as claimed, and wherein such light source and detector are 

Applicant further asserts that Gustafson and Aravanis fail to cure the above-discussed deficiencies in Kaylor/Isacson.
Examiner asserts that, as discussed above, there are no such deficiencies in Kaylor/Isacson.

Applicant further asserts that the focal location shown in Aravanis is not a local location to which diffracted portions of the beam of coherent light are focused.  Applicant further asserts that the excitation light is not coherent in Aravanis as the source is an LED.
As discussed above, the prior art provides a commensurately structured and arranged device, which includes the particularly provided light source, detector, coincident predetermined beam generation and beam detection location, and disposition wherein the light source and optical detector are arranged in a common plane parallel to the surface of the substrate (as given by Aravanis teaching to Kaylor).
As discussed above, the prior art of Kaylor/Aravanis provides the claimed light source and detector arranged commensurately as claimed, and provides an optical detector arranged at a predetermined beam detection location, as amended, commensurately in as much as claimed, wherein it is further noted that such recitation is drawn to various processes not necessitated in the claims and not given patentable weight.  Further, it is noted that discussion to the particular diffracted portions and 
Examiner further asserts that Aravanis has not been particularly relied upon for disclosure to a coherent light source, as Kaylor provides a laser light source as a coherent light source, which is commensurate with the claims.  Herein, Applicant has failed to structurally distinguish the claimed device and the location of the optical detector from that of the applied prior art.

The remaining dependent claims are maintained rejected, as there are no such deficiencies in the prior art for the reasons set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914.  The examiner can normally be reached on M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL N TURK/Primary Examiner, Art Unit 1798